Exhibit 10.4

 

CUSTODY AGREEMENT dated as of May 3, 2017 by and between FLAT ROCK CAPITAL CORP.
(“Company”) and U.S. BANK NATIONAL ASSOCIATION (“Custodian”)

[g206742kmi001.gif]

 


TABLE OF CONTENTS Page 1. DEFINITIONS 1 2. APPOINTMENT OF CUSTODIAN 5 3. DUTIES
OF CUSTODIAN 6 4. REPORTING 13 5. DEPOSIT IN U.S. SECURITIES SYSTEMS 14 6.
RESERVED 14 7. CERTAIN GENERAL TERMS 14 8. COMPENSATION OF CUSTODIAN 17 9.
RESPONSIBILITY OF CUSTODIAN 17 10. SECURITY CODES 20 11. TAX LAW 20 12.
EFFECTIVE PERIOD AND TERMINATION 21 13. REPRESENTATIONS AND WARRANTIES 21 14.
PARTIES IN INTEREST; NO THIRD PARTY BENEFIT 22 15. NOTICES 22 16. CHOICE OF LAW
AND JURISDICTION 23 17. ENTIRE AGREEMENT; COUNTERPARTS 23 18. AMENDMENT; WAIVER
23 19. SUCCESSOR AND ASSIGNS 24 20. SEVERABILITY 24 21. REQUEST FOR INSTRUCTIONS
24 22. OTHER BUSINESS 24 23. REPRODUCTION OF DOCUMENTS 25 24. MISCELLANEOUS 25
SCHEDULES SCHEDULE A - Trade Confirmation SCHEDULE B - Initial Authorized
Persons i

[g206742kmi002.gif]

 


THIS CUSTODY AGREEMENT (this “Agreement”) is dated as of May 3, 2017 and is by
and between Flat Rock Capital Corp. (and any successor or permitted assign), a
corporation organized under the laws of the Maryland, and U.S. BANK NATIONAL
ASSOCIATION (or any successor or permitted assign acting as custodian hereunder,
the “Custodian”), a national banking association. RECITALS WHEREAS, the Company
is a closed-end management investment company under the Investment Company Act
of 1940, as amended (the “1940 Act”); WHEREAS, the Company desires to retain
U.S. Bank National Association to act as custodian for the Company and each
Subsidiary hereafter identified to the Custodian; WHEREAS, the Company desires
that certain of the Company’s Securities (as defined below) and cash be held and
administered by the custodian pursuant to this Agreement; and NOW THEREFORE, in
consideration of the mutual covenants and agreements contained herein, the
parties hereto agree as follows: 1. DEFINITIONS 1.1 Defined Terms. In addition
to terms expressly defined elsewhere herein, the following words shall have the
following meanings as used in this Agreement: “Account” or “Accounts” means the
Cash Account, the Securities Account, any Subsidiary Cash Account and any
Subsidiary Securities Account, collectively. “Agreement” means this Custody
Agreement (as the same may be amended from time to time in accordance with the
terms hereof). “Authorized Person” has the meaning set forth in Section 7.4.
“Business Day” means a day on which the Custodian or the relevant sub-custodian
is open for business in the market or country in which a transaction is to take
place. “Cash Account” means the trust accounts to be established at the
Custodian to which the Custodian shall deposit and hold any cash Proceeds
received by it from time to time from or with respect to the Securities or the
sale of the common stock of the Company, as applicable, which accounts shall be
designated the “Flat Rock Capital Corp. Cash Interest Proceeds Account” and the
“Flat Rock Capital Corp. Cash Principal Proceeds Account.” “Company” means Flat
Rock Capital Corp., its successors or permitted assigns. “Confidential
Information” means any databases, computer programs, screen formats, screen
designs, report formats, interactive design techniques, and other similar or
related information that may be furnished to the Company by the Custodian from
time to time pursuant to this Agreement. 1

[g206742kmi003.gif]

 


“Custodian” has the meaning set forth in the first paragraph of this Agreement.
“Eligible Investment” means any investment that at the time of its acquisition
is one or more of the following: (a) United States government and agency
obligations; (b) commercial paper having a rating assigned to such commercial
paper by Standard & Poor’s Rating Services or Moody’s Investor Service, Inc.
(or, if neither such organization shall rate such commercial paper at such time,
by any nationally recognized rating organization in the United States of
America) equal to one of the two highest ratings assigned by such organization,
it being understood that as of the date hereof such ratings by Standard & Poor’s
Rating Services are “A1+” and “A1” and such ratings by Moody’s Investor Service,
Inc. are “P1” and “P2”; (c) interest bearing deposits in United States dollars
in United States banks with an unrestricted surplus of at least U.S.
$250,000,000, maturing within one year; and (d) money market funds (including
funds of the bank serving as Custodian or its affiliates) or United States
government securities funds designed to maintain a fixed share price and high
liquidity. “Eligible Securities Depository” has the meaning set forth in Section
(b)(1) of Rule 17f-7 under the 1940 Act. “Federal Reserve Bank Book-Entry
System” means a depository and securities transfer system operated by the
Federal Reserve Bank of the United States on which are eligible to be held all
United States Government direct obligation bills, notes and bonds. “Financing
Documents” has the meaning set forth in Section 3.3(b)(ii). “Loan” means any
U.S. dollar denominated commercial loan, or participation therein, made by a
bank or other financial institution that by its terms provides for payments of
principal and/or interest, including discount obligations and payment-in-kind
obligations, acquired by the Company from time to time. “Loan Assignment
Agreement” has the meaning set forth in Section 3.3(b)(ii). “Noteless Loan”
means a Loan with respect to which (i) the related loan agreement does not
require the obligor to execute and deliver an Underlying Note to evidence the
indebtedness created under such Loan and (ii) no Underlying Notes are
outstanding with respect to the portion of the Loan transferred to the issuer or
the prior holder of record. “Participation” means an interest in a Loan that is
acquired indirectly by way of a participation from a selling institution.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof) 2

[g206742kmi004.gif]

 


unincorporated organization, or any government or agency or political
subdivision thereof. “Proceeds” means, collectively, (i) the net cash proceeds
to the Company of the initial public offering by the Company and any subsequent
offering by the Company of any class of securities issued by the Company, (ii)
cash distributions, earnings, dividends, fees and other cash payments paid on
the Securities (or, as applicable, Subsidiary Securities) by or on behalf of the
issuer or obligor thereof, or applicable paying agent, (iii) the net cash
proceeds of the sale or other disposition of the Securities (or, as applicable,
Subsidiary Securities) pursuant to the terms of this Agreement (and any
Reinvestment Earnings from investment of the foregoing, as defined in Section
3.6(b) hereof) and (iv) the net cash proceeds to the Company of any borrowing or
other financing by the Company. “Proper Instructions” means instructions
(including Trade Confirmations) received by the Custodian in form acceptable to
it, from the Company, or any Person duly authorized by the Company in any of the
following forms acceptable to the Custodian: (a) in writing signed by an
Authorized Person (and delivered by hand, by mail, by overnight courier or by
telecopier); (b) by electronic mail from an Authorized Person; (c) in a
communication utilizing access codes effected between electro mechanical or
electronic devices; or (d) such other means as may be agreed upon from time to
time by the Custodian and the party giving such instructions, including oral
instructions. “Reinvestment Earnings” has the meaning set forth in Section 3.6.
“Securities” means, collectively, the (i) investments, including Loans, acquired
by the Company and delivered to the Custodian by the Company from time to time
during the term of, and pursuant to the terms of, this Agreement and (ii) all
dividends in kind (e.g., non-cash dividends) from the investments described in
clause (i). “Securities Account” means the segregated trust account to be
established at the Custodian to which the Custodian shall deposit or credit and
hold the Securities (other than Loans) received by it pursuant to this
Agreement, which account shall be designated the “Flat Rock Capital Corp.
Securities Custody Account”. “Securities Depository” means The Depository Trust
Company and any other clearing agency registered with the Securities and
Exchange Commission under Section 17A of the Securities Exchange Act of 1934, as
amended (the “1934 Act”), which acts as a system for the central handling of
Securities where all Securities of any particular class or series of an issuer
deposited within the system are treated as fungible and may be transferred or
pledged by bookkeeping entry without physical delivery of the Securities. 3

[g206742kmi005.gif]

 


“Securities System” means the Federal Reserve Book-Entry System, a clearing
agency which acts as a Securities Depository, or another book entry system for
the central handling of securities (including an Eligible Securities
Depository). “Street Delivery Custom” means a custom of the United States
securities market to deliver securities which are being sold to the buying
broker for examination to determine that the securities are in proper form.
“Street Name” means the form of registration in which the securities are held by
a broker who is delivering the securities to another broker for the purposes of
sale, it being an accepted custom in the United States securities industry that
a security in Street Name is in proper form for delivery to a buyer and that a
security may be re-registered by a buyer in the ordinary course. “Subsidiary”
means, collectively, any wholly owned subsidiary of the Company identified to
the Custodian by the Company. “Subsidiary Cash Account” shall have the meaning
set forth in Section 3.13(b). “Subsidiary Securities” collectively, the (i)
investments, including Loans, acquired by a Subsidiary and delivered to the
Custodian from time to time during the term of, and pursuant to the terms of,
this Agreement and (ii) all dividends in kind (e.g., non-cash dividends) from
the investments described in clause (i). “Subsidiary Securities Account” shall
have the meaning set forth in Section 3.13(a). “Trade Confirmation” means a
confirmation to the Custodian from the Company of the Company’s acquisition of a
Loan, and setting forth applicable information with respect to such Loan, which
confirmation may be in the form of Schedule A attached hereto and made a part
hereof, subject to such changes or additions as may be agreed to by, or in such
other form as may be agreed to by, the Custodian and the Company from time to
time. “UCC” shall have the meaning set forth in Section 3.3(b)(ii). “Underlying
Note” means the one or more promissory notes executed by an obligor to evidence
a Loan. 1.2 Construction. In this Agreement unless the contrary intention
appears: (a) any reference to this Agreement or another agreement or instrument
refers to such agreement or instrument as the same may be amended, modified or
otherwise rewritten from time to time; (b) a reference to a statute, ordinance,
code or other law includes regulations and other instruments under it and
consolidations, amendments, re-enactments or replacements of any of them; 4

[g206742kmi006.gif]

 


(c) any term defined in the singular form may be used in, and shall include, the
plural with the same meaning, and vice versa; (d) a reference to a Person
includes a reference to the Person’s executors, successors and permitted
assigns; (e) an agreement, representation or warranty in favor of two or more
Persons is for the benefit of them jointly and severally; (f) an agreement,
representation or warranty on the part of two or more Persons binds them jointly
and severally; (g) a reference to the term “including” means “including, without
limitation,” and (h) a reference to any accounting term is to be interpreted in
accordance with generally accepted principles and practices in the United
States, consistently applied, unless otherwise instructed by the Company. 1.3
Headings. Headings are inserted for convenience and do not affect the
interpretation of this Agreement. 2. APPOINTMENT OF CUSTODIAN 2.1 Appointment
and Acceptance. The Company hereby appoints the Custodian as custodian of
certain Securities and cash owned by the Company and the Subsidiaries (as
applicable) and delivered to the Custodian from time to time during the period
of this Agreement, on the terms and conditions set forth in this Agreement
(which shall include any addendum hereto which is hereby incorporated herein and
made a part of this Agreement), and the Custodian hereby accepts such
appointment and agrees to perform the services and duties set forth in this
Agreement with respect to it subject to and in accordance with the provisions
hereof. 2.2 Instructions. The Company agrees that it shall from time to time
provide, or cause to be provided, to the Custodian all necessary instructions
and information, and shall respond promptly to all inquiries and requests of the
Custodian, as may reasonably be necessary to enable the Custodian to perform its
duties hereunder. 2.3 Company Responsible For Directions. The Company is solely
responsible for directing the Custodian with respect to deposits to, withdrawals
from and transfers to or from the Account. Without limiting the generality of
the foregoing, the Custodian has no responsibility for the Company’s compliance
with the 1940 Act, any restrictions, covenants, limitations or obligations to
which the Company may be subject or for which it may have obligations to
third-parties in respect of the Account, and the Custodian shall have no
liability for the application of any funds made at the direction of the Company.
The Company shall be solely responsible for properly instructing all applicable
payors to make all appropriate payments to the Custodian for deposit to the 5

[g206742kmi007.gif]

 


Account, and for properly instructing the Custodian with respect to the
allocation or application of all such deposits. 3. DUTIES OF CUSTODIAN 3.1
Segregation. All Securities and non-cash property held by the Custodian, as
applicable, for the account of the Company (other than Securities maintained in
a Securities Depository or Securities System) shall be physically segregated
from other Securities and non-cash property in the possession of the Custodian
and shall be identified as subject to this Agreement. 3.2 Securities Custody
Account. The Custodian shall open and maintain in its trust department a
segregated trust account in the name of the Company, subject only to order of
the Custodian, in which the Custodian shall enter and carry, subject to Section
3.3(b), all Securities (other than Loans), cash and other assets of the Company
which are delivered to it in accordance with this Agreement. For avoidance of
doubt, the Custodian shall not be required to credit or deposit Loans in the
Securities Account but shall instead maintain a register (in book-entry form or
in such other form as it shall deem necessary or desirable) of such Loans,
containing such information as the Company and the Custodian may reasonably
agree. 3.3 Delivery of Securities to Custodian. (a) The Company shall deliver,
or cause to be delivered, to the Custodian certain of the Company’s Securities,
cash and other investment assets, including payments of income, payments of
principal and capital distributions received by the Company with respect to such
Securities, cash or other assets owned by the Company at any time during the
period of this Agreement. With respect to assets other than Loans, such assets
shall be delivered to the Custodian in its role as, and (where relevant) at the
address identified for, the Custodian. Except to the extent otherwise expressly
provided herein, delivery of Securities to the Custodian shall be in Street Name
or other good delivery form. The Custodian shall not be responsible for such
Securities, cash or other assets until actually delivered to, and received by
it. (b) (i) In connection with its acquisition of a Loan or other delivery of a
Security constituting a Loan, the Company shall deliver or cause to be delivered
to the Custodian a properly completed Trade Confirmation containing such
information in respect of such Loan as the Custodian may reasonably require in
order to enable the Custodian to perform its duties hereunder in respect of such
Loan on which the Custodian may conclusively rely without further inquiry or
investigation, in such form and format as the Custodian reasonably may require.
(ii) Notwithstanding any term hereof or elsewhere to the contrary, (a) it is
hereby expressly acknowledged that (i) interests in Loans may be acquired by the
Company from time to time which are not evidenced by, or accompanied by delivery
of, a Security or an instrument, as that term is defined in Section 9- 6

[g206742kmi008.gif]

 


102(a)(4a) of the UCC, and may be evidenced solely by delivery to the Custodian
of a facsimile copy of an assignment agreement (“Loan Assignment Agreement”) in
favor of the Company as assignee, (ii) any such Loan Assignment Agreement (and
the registration of the related Loan on the books and records of the applicable
obligor or bank agent) shall be registered in the name of the Company (or its
nominee), and (iii) the Custodian shall have no duty to hold any documents
related to such Loan (collectively, “Financing Documents”), that may be
delivered to it, and (b) nothing herein shall require the Custodian to credit to
the Securities Account or to treat as a financial asset (within the meaning of
Section 8-102(a)(9) of the UCC) any such Loan or other asset in the nature of a
general intangible (as defined in Section 9-102(a)(42) of the UCC) or to
“maintain” a sufficient quantity thereof. The Custodian is not under a duty to
examine any such Financing Documents, or any underlying credit agreements or
loan documents for such Loan to determine the validity, sufficiency,
marketability or enforceability of any Loan Assignment Agreement or other
Financing Document (and shall have no responsibility for the genuineness or
completeness thereof), or for the Company’s title to any related Loan. The
Custodian may assume the genuineness of each such Financing Document it may
receive and the genuineness and due authority of any signatures appearing
thereon, and shall be entitled to assume that each such Financing Document it
may receive is what it purports to be. If an original Security or Instrument is
or shall be or become available with respect to any such Loan, it shall be the
sole responsibility of the Company to make or cause delivery thereof to the
Custodian, and the Custodian shall not be under any obligation at any time to
determine whether any such original security or instrument has been or is
required to be issued or made available in respect of any Loan or to compel or
cause delivery thereof to the Custodian. (iii) The Custodian may assume the
genuineness of any such Financing Document it may receive and the genuineness
and due authority of any signatures appearing thereon, and shall be entitled to
assume that each such Financing Document it may receive is what it purports to
be. If an original “security” or “instrument” as defined in Section 8-102 and
Section 9-102(a)(47) of the UCC, respectively, is or shall be or become
available with respect to any Loan to be held by the Custodian under this
Agreement, it shall be the sole responsibility of the Company to make or cause
delivery thereof to the Custodian, and the Custodian shall not be under any
obligation at any time to determine whether any such original security or
instrument has been or is required to be issued or made available in respect of
any Loan or to compel or cause delivery thereof to the Custodian. (iv)
Contemporaneously with the acquisition of any Loan, the Company shall (1) cause
any appropriate Financing Documents evidencing such Loan to be delivered to the
Custodian; (2) if requested by the Custodian, provide to the Custodian an
amortization schedule of principal payments and a schedule of the interest
payable date(s) identifying the amount and due dates of all scheduled 7

[g206742kmi009.gif]

 


principal and interest payments for such Loan, (3) a properly completed Trade
Confirmation containing such information in respect of such Loan as the
Custodian may reasonably require in order to enable the Custodian to perform its
duties hereunder in respect of such Loan on which the Custodian may conclusively
rely without further inquiry or investigation, in such form and format as the
Custodian reasonably may require; (4) take all actions necessary for the Company
to acquire good title to such Loan; and (5) take all actions as may be necessary
(including appropriate payment notices and instructions to bank agents or other
applicable paying agents) to cause (A) all payments in respect of the Loan to be
made to the Custodian and (B) all notices, solicitations and other
communications in respect of such Loan to be directed to the Company. The
Custodian shall have no liability for any delay or failure on the part of the
Company to provide necessary information to the Custodian, or for any inaccuracy
therein or incompleteness thereof, or for any delay or failure on the part of
the Company to give such effective payment instruction to bank agents and other
paying agents, in respect of the Loans. With respect to each such Loan, the
Custodian shall be entitled to rely on any information and notices it may
receive from time to time from the related bank agent, obligor or similar party
with respect to the related Loan, and shall be entitled to update its records
(as it may deem necessary or appropriate), or from the Company, on the basis of
such information or notices received, without any obligation on its part
independently to verify, investigate or recalculate such information. 3.4
Release of Securities. (a) The Custodian shall release and ship for delivery, or
direct its agents or subcustodian to release and ship for delivery, as the case
may be, Securities of the Company held by the Custodian, its agents or its
sub-custodian from time to time upon receipt of Proper Instructions (which
shall, among other things, specify the Securities to be released, with such
delivery and other information as may be necessary to enable the Custodian to
perform), which may be standing instructions (in form acceptable to the
Custodian) in the following cases: (i) upon sale of such Securities by or on
behalf of the Company, and such sale may, unless and except to the extent
otherwise directed by Proper Instructions, be carried out by the Custodian: (A)
in accordance with the customary or established practices and procedures in the
jurisdiction or market where the transactions occur, including delivery to the
purchaser thereof or to a dealer therefor (or an agent of such purchaser or
dealer) against expectation of receiving later payment; or (B) in the case of a
sale effected through a Securities System, in accordance with the rules
governing the operations of the Securities System; 8

[g206742kmi010.gif]

 


(ii) upon the receipt of payment in connection with any repurchase agreement
related to such Securities; (iii) to a depositary agent in connection with
tender or other similar offers for Securities; (iv) to the issuer thereof or its
agent when such Securities are called, redeemed, retired or otherwise become
payable (unless otherwise directed by Proper Instructions, the cash or other
consideration is to be delivered to the Custodian, its agents or its
sub-custodian); (v) to an issuer thereof, or its agent, for transfer into the
name of the Custodian or of any nominee of the Custodian or into the name of any
of its agents or sub-custodian or their nominees or for exchange for a different
number of bonds, certificates or other evidence representing the same aggregate
face amount or number of units; (vi) to brokers clearing banks or other clearing
agents for examination in accordance with the Street Delivery Custom; (vii) for
exchange or conversion pursuant to any plan of merger, consolidation,
recapitalization, reorganization or readjustment of the Securities of the issuer
of such Securities, or pursuant to any deposit agreement (unless otherwise
directed by Proper Instructions, the new securities and cash, if any, are to be
delivered to the Custodian, its agents or its sub-custodian); (viii) in the case
of warrants, rights or similar securities, the surrender thereof in the exercise
of such warrants, rights or similar securities or the surrender of interim
receipts or temporary securities for definitive securities (unless otherwise
directed by Proper Instructions, the new securities and cash, if any, are to be
delivered to the Custodian, its agents or its sub-custodian); and/or (ix) for
any other purpose, but only upon receipt of Proper Instructions. 3.5
Registration of Securities. Securities held by the Custodian, its agents or its
subcustodian (other than bearer securities, securities held in a Securities
System or Securities that are Noteless Loans or Participations) shall be
registered in the name of the Company or its nominee; or, at the option of the
Custodian, in the name of the Custodian or in the name of any nominee of the
Custodian, or in the name of its agents or its sub-custodian or their nominees;
or if directed by the Company by Proper Instruction, may be maintained in Street
Name. The Custodian, its agents and its subcustodian shall not be obligated to
accept Securities on behalf of the Company under the terms of this Agreement
unless such Securities are in Street Name or other good deliverable form. 9

[g206742kmi011.gif]

 


3.6 Bank Accounts, and Management of Cash (a) Proceeds from the Securities
received by the Custodian from time to time shall be credited to the Cash
Account. All amounts credited to the Cash Account shall be subject to clearance
and receipt of final payment by the Custodian. Securities may also be delivered
and held in the Cash Account by the Custodian. (b) Amounts held in the Cash
Account from time to time may be invested in Eligible Investments pursuant to
specific written Proper Instructions (which may be standing instructions)
received by the Custodian from an Authorized Person acting on behalf of the
Company. Such investments shall be subject to availability and the Custodian’s
then applicable transaction charges (which shall be at the Company’s expense).
The Custodian shall have no liability for any loss incurred on any such
investment. Absent receipt of such written instruction from the Company, the
Custodian shall have no obligation to invest (or otherwise pay interest on)
amounts on deposit in the Cash Account. In no instance will the Custodian have
any obligation to provide investment advice to the Company. Any earnings from
such investment of amounts held in the Cash Account from time to time
(collectively, “Reinvestment Earnings”) shall be redeposited in the Cash Account
(and may be reinvested at the written direction of the Company). (c) In the
event that the Company shall at any time request a withdrawal of amounts from
the Cash Account, the Custodian shall be entitled to liquidate, and shall have
no liability for any loss incurred as a result of the liquidation of, any
investment of the funds credited to such account as needed to provide necessary
liquidity. Investment instructions may be in the form of standing instructions
(in the form of Proper Instructions acceptable to Custodian). (d) The Company
acknowledges that cash deposited or invested with any bank (including the bank
acting as Custodian) may make a margin or generate banking income for which such
bank shall not be required to account to the Company. (e) The Custodian shall be
authorized to open such additional accounts as may be necessary or convenient
for administration of its duties hereunder, with notice to be provided to the
Company. 3.7 Foreign Exchange (a) Upon the receipt of Proper Instructions, the
Custodian, its agents or its subcustodian may (but shall not be obligated to)
enter into all types of contracts for foreign exchange on behalf of the Company,
upon terms acceptable to the Custodian and the Company (in each case at the
Company’s expense), including transactions entered into with the Custodian, its
sub-custodian or any affiliates of the Custodian or the sub-custodian. The
Custodian shall have no liability for any losses incurred in or resulting from
the rates obtained in such foreign exchange transactions; and absent specific
and acceptable Proper Instructions, the Custodian 10

[g206742kmi012.gif]

 


shall not be deemed to have any duty to carry out any foreign exchange on behalf
of the Company. The Custodian shall be entitled at all times to comply with any
legal or regulatory requirements applicable to currency or foreign exchange
transactions. (b) The Company acknowledges that the Custodian, any sub-custodian
or any affiliates of the Custodian or any sub-custodian, involved in any such
foreign exchange transactions may make a margin or generate banking income from
foreign exchange transactions entered into pursuant to this section for which
they shall not be required to account to the Company. 3.8 Collection of Income.
The Custodian, its agents or its sub-custodian shall use reasonable efforts to
collect on a timely basis all income and other payments with respect to the
Securities held hereunder to which the Company shall be entitled, to the extent
consistent with usual custom in the securities custodian business in the United
States. Such efforts shall include collection of interest income, dividends and
other payments with respect to registered domestic securities if on the record
date with respect to the date of payment by the issuer the Security is
registered in the name of the Custodian or its nominee (or in the name of its
agent or sub-custodian, or their nominee); and interest income, dividends and
other payments with respect to bearer domestic securities if, on the date of
payment by the issuer such securities are held by the Custodian or its
sub-custodian or agent; provided, however, that in the case of Securities held
in Street Name, the Custodian shall use commercially reasonable efforts only to
timely collect income. In no event shall the Custodian’s agreement herein to
collect income be construed to obligate the Custodian to commence, undertake or
prosecute any legal proceedings. 3.9 Payment of Moneys. (a) Upon receipt of
Proper Instructions, which may be standing instructions, the Custodian shall pay
out from the Cash Account (or remit to its agents or its subcustodian, and
direct them to pay out) moneys of the Company on deposit therein in the
following cases: (i) upon the purchase of Securities for the Company pursuant to
such Proper Instruction; and such purchase may, unless and except to the extent
otherwise directed by Proper Instructions, be carried out by the Custodian: (A)
in accordance with the customary or established practices and procedures in the
jurisdiction or market where the transactions occur, including delivering money
to the seller thereof or to a dealer therefor (or any agent for such seller or
dealer) against expectation of receiving later delivery of such securities; or
(B) in the case of a purchase effected through a Securities System, in
accordance with the rules governing the operation of such Securities System; 11

[g206742kmi013.gif]

 


(ii) for the purchase or sale of foreign exchange or foreign exchange agreements
for the accounts of the Company, including transactions executed with or through
the Custodian, its agents or its sub-custodian, as contemplated by Section 3.8
above; and (iii) for any other purpose directed by the Company, but only upon
receipt of Proper Instructions specifying the amount of such payment, and naming
the Person or Persons to whom such payment is to be made. (b) At any time or
times, the Custodian shall be entitled to pay (i) itself from the Cash Account,
whether or not in receipt of express direction or instruction from the Company,
any amounts due and payable to it pursuant to Section 8 hereof, and (ii) as
otherwise permitted by Section 7.5, 9.4 or Section 12.5 below, provided,
however, that in each case all such payments shall be accounted for to the
Company. 3.10 Proxies. The Custodian will, with respect to the Securities held
hereunder, use reasonable efforts to cause to be promptly executed by the
registered holder of such Securities proxies received by the Custodian from its
agents or its sub-custodian or from issuers of the Securities being held for the
Company, without indication of the manner in which such proxies are to be voted,
and upon receipt of Proper Instructions shall promptly deliver such proxies,
proxy soliciting materials and notices relating to such Securities. In the
absence of such Proper Instructions, or in the event that such Proper
Instructions are not received in a timely fashion, the Custodian shall be under
no duty to act with regard to such proxies. 3.11 Communications Relating to
Securities. The Custodian shall transmit promptly to the Company all written
information (including pendency of calls and maturities of Securities and
expirations of rights in connection therewith) received by the Custodian, from
its agents or its sub-custodian or from issuers of the Securities being held for
the Company. The Custodian shall have no obligation or duty to exercise any
right or power, or otherwise to preserve rights, in or under any Securities
unless and except to the extent it has received timely Proper Instruction from
the Company in accordance with the next sentence. The Custodian will not be
liable for any untimely exercise of any right or power in connection with
Securities at any time held by the Custodian, its agents or subcustodian unless:
(i) the Custodian has received Proper Instructions with regard to the exercise
of any such right or power; and (ii) the Custodian, or its agents or
sub-custodian are in actual possession of such Securities, in each case, at
least three (3) Business Days prior to the date on which such right or power is
to be exercised. It will be the responsibility of the Company to notify the
Custodian of the Person to whom such communications must be forwarded under this
Section. 12

[g206742kmi014.gif]

 


3.12 Records. The Custodian shall create and maintain complete records relating
to its activities under this Agreement with respect to the Securities, cash or
other property held for the Company under this Agreement. All such records shall
be the property of the Company and shall at all times during the regular
business hours of the Custodian be open for inspection by duly authorized
officers, employees or agents of the Company, upon reasonable request and at
least five Business Days’ prior written notice and at the Company’s expense. The
Custodian shall, at the Company’s request, supply the Company with a tabulation
of securities owned by the Company and held by the Custodian and shall, when
requested to do so by the Company and for such compensation as shall be agreed
upon between the Company and the Custodian, include, to the extent applicable,
the certificate numbers in such tabulations, to the extent such information is
available to the Custodian. 3.13 Custody of Subsidiary Securities. (a) With
respect to each Subsidiary identified to the Custodian by the Company, there
shall be established at the Custodian a segregated trust account to which the
Custodian shall deposit and hold any Subsidiary Securities (other than Loans)
received by it (and any Proceeds received by it in the form of dividends in
kind) pursuant to this Agreement, which account shall be designated the “[INSERT
NAME OF SUBSIDIARY] Securities Account” (the “Subsidiary Securities Account”).
(b) With respect to each Subsidiary identified to the Custodian by the Company,
there shall be established at the Custodian a segregated trust account to which
the Custodian shall deposit and hold any cash Proceeds received by it from time
to time from or with respect to Subsidiary Securities, which account shall be
designated the “[INSERT NAME OF SUBSIDIARY] Cash Proceeds Account” (the
“Subsidiary Cash Account”). (c) To the maximum extent possible, the provisions
of this Agreement regarding Securities of the Company, the Securities Account
and the Cash Account shall be applicable to any Subsidiary Securities,
Subsidiary Securities Account and Subsidiary Cash Account, respectively. The
parties hereto agree that the Company shall notify the Custodian in writing as
to the establishment of any Subsidiary as to which the Custodian is to serve as
custodian pursuant to the terms of this Agreement; and identify in writing any
accounts the Custodian shall be required to establish for such Subsidiary as
herein provided. 4. REPORTING (a) For each Business Day, the Custodian shall
render to the Company a daily report of (i) all deposits to and withdrawals from
the Cash Account for such Business Day and the outstanding balance as of the end
of such Business Day and (ii) an 13

[g206742kmi015.gif]

 


itemized statement of the Securities held pursuant to this Agreement and a
report of settled trades of Securities as of the end of the prior Business Day.
(b) The Custodian shall have no duty or obligation to undertake any market
valuation of the Securities under any circumstance. (c) The Custodian shall
provide the Company with such reports as are reasonably available to it and as
the Company may reasonably request from time to time, on the internal accounting
controls and procedures for safeguarding securities, which are employed by the
Custodian. 5. DEPOSIT IN U.S. SECURITIES SYSTEMS The Custodian may deposit
and/or maintain Securities in a Securities System within the United States in
accordance with applicable Federal Reserve Board and Securities and Exchange
Commission rules and regulations, and subject to the following provisions: (a)
The Custodian may keep domestic Securities in a U.S. Securities System provided
that such Securities are represented in an account of the Custodian in the U.S.
Securities System which shall not include any assets of the Custodian other than
assets held by it as a fiduciary, custodian or otherwise for customers; (b) The
records of the Custodian with respect to Securities which are maintained in a
U.S. Securities System shall identify by book-entry those Securities belonging
to the Company; (c) If requested by the Company, the Custodian shall provide to
the Company copies of all notices received from the U.S. Securities System of
transfers of Securities for the account of the Company; and (d) Anything to the
contrary in this Agreement notwithstanding, the Custodian shall not be liable to
the Company for any direct loss, damage, cost, expense, liability or claim to
the Company resulting from use of any Securities System (other than to the
extent resulting from the gross negligence or willful misconduct of the
Custodian itself, or from failure of the Custodian to enforce effectively such
rights as it may have against the U.S. Securities System.) 6. RESERVED 7.
CERTAIN GENERAL TERMS 7.1 No Duty to Examine Financing Documents. Nothing herein
shall obligate the Custodian to review or examine the terms of any underlying
instrument, certificate, credit agreement, indenture, loan agreement, promissory
note, or other financing document evidencing or governing any Security to
determine the validity, sufficiency, marketability or enforceability of any
Security or Loan (and shall have no responsibility for the genuineness or
completeness thereof), or otherwise. 14

[g206742kmi016.gif]

 


7.2 Resolution of Discrepancies. In the event of any discrepancy between the
information set forth in any report provided by the Custodian to the Company and
any information contained in the books or records of the Company, the Company
shall promptly notify the Custodian thereof and the parties shall cooperate to
diligently resolve the discrepancy. 7.3 Improper Instructions. Notwithstanding
anything herein to the contrary, the Custodian shall not be obligated to take
any action (or forebear from taking any action), which it reasonably determines
(at its sole option) to be contrary to the terms of this Agreement or applicable
law. In no instance shall the Custodian be obligated to provide services on any
day that is not a Business Day. 7.4 Proper Instructions (a) The Company will
give a notice to the Custodian, in form acceptable to the Custodian, specifying
the names and specimen signatures of persons authorized to give Proper
Instructions (collectively, “Authorized Persons” and each is an “Authorized
Person”) which notice shall be signed by an Authorized Person previously
certified to the Custodian. The Custodian shall be entitled to rely upon the
identity and authority of such persons until it receives written notice from an
Authorized Person of the Company to the contrary. The initial Authorized Persons
are set forth on Schedule B attached hereto and made a part hereof (as such
Schedule B may be modified from time to time by written notice from the Company
to the Custodian); and the Company hereby represents and warrants that the true
and accurate specimen signatures of such initial Authorized Persons are set
forth on the “funds transfer authorization” documentation that has been provided
separately to the Custodian by the Company. If such person elects to give the
Custodian email or facsimile instructions (or instructions by a similar
electronic method) and the Custodian in its discretion elects to act upon such
instructions, the Custodian’s reasonable understanding of such instructions
shall be deemed controlling. The Custodian shall not be liable for any losses,
costs or expenses arising directly or indirectly from the Custodian’s reliance
upon and compliance with such instructions notwithstanding such instructions
conflicting with or being inconsistent with a subsequent written instruction.
Any person providing such instructions or directions agrees to assume all risks
arising out of the use of such electronic methods to submit instructions and
directions to the Custodian, including without limitation the risk of the
Custodian acting on unauthorized instructions, and the risk of interception and
misuse by third parties. (b) The Custodian shall have no responsibility or
liability to the Company (or any other person or entity), and shall be
indemnified and held harmless by the Company, in the event that a subsequent
written confirmation of an oral instruction fails to conform to the oral
instructions received by the Custodian. The Custodian shall not have an
obligation to act in accordance with purported instructions to the extent that
they conflict with applicable law or regulations, local market practice or the
Custodian’s operating policies and practices. The 15

[g206742kmi017.gif]

 


Custodian shall not be liable for any loss resulting from a delay while it
obtains clarification of any Proper Instructions. 7.5 Actions Permitted Without
Express Authority. The Custodian may, at its discretion, without express
authority from the Company: (a) make payments to itself as described in or
pursuant to Section 3.9(b), or to make payments to itself or others for minor
expenses of handling securities or other similar items relating to its duties
under this agreement, provided that all such payments shall be accounted for to
the Company; (b) surrender Securities in temporary form for Securities in
definitive form; (c) endorse for collection cheques, drafts and other negotiable
instruments; and (d) in general attend to all nondiscretionary details in
connection with the sale, exchange, substitution, purchase, transfer and other
dealings with the securities and property of the Company. 7.6 Evidence of
Authority. The Custodian shall be protected in acting upon any instructions,
notice, request, consent, certificate instrument or paper reasonably believed by
it to be genuine and to have been properly executed or otherwise given by or on
behalf of the Company by an Authorized Person. The Custodian may receive and
accept a certificate signed by any Authorized Person as conclusive evidence of:
(a) the authority of any person to act in accordance with such certificate; or
(b) any determination or of any action by the Company as described in such
certificate, and such certificate may be considered as in full force and effect
until receipt by the Custodian of written notice to the contrary from an
Authorized Person of the Company. 7.7 Receipt of Communications. Any
communication received by the Custodian on a day which is not a Business Day or
after 3:30 p.m., Eastern time (or such other time as is agreed by the Company
and the Custodian from time to time), on a Business Day will be deemed to have
been received on the next Business Day (but in the case of communications so
received after 3:30 p.m., Eastern time, on a Business Day the Custodian will use
its best efforts to process such communications as soon as possible after
receipt). 7.8 Actions on the Loans. The Custodian shall have no duty or
obligation hereunder to take any action on behalf of the Company, to communicate
on behalf of the Company, to collect amounts or proceeds in respect of, or
otherwise to interact or exercise rights or remedies on behalf of the Company,
with respect to any of the Loans. All such actions and communications are the
responsibility of the Company. 16

[g206742kmi018.gif]

 


8. COMPENSATION OF CUSTODIAN 8.1 Fees. The Custodian shall be entitled to
compensation for its services in accordance with the terms of that certain fee
letter dated April 10, 2017, between the Company and the Custodian. 8.2
Expenses. The Company agrees to pay or reimburse to the Custodian upon its
request from time to time all costs, disbursements, advances, and expenses
(including reasonable fees and expenses of legal counsel) incurred, and any
disbursements and advances made (including any account overdraft resulting from
any settlement or assumed settlement, provisional credit, chargeback, returned
deposit item, reclaimed payment or claw-back, or the like), in connection with
the preparation or execution of this Agreement, or in connection with the
transactions contemplated hereby or the administration of this Agreement or
performance by the Custodian of its duties and services under this Agreement,
from time to time (including costs and expenses of any action deemed necessary
by the Custodian to collect any amounts owing to it under this Agreement). 9.
RESPONSIBILITY OF CUSTODIAN 9.1 General Duties. The Custodian shall have no
duties, obligations or responsibilities under this Agreement or with respect to
the Securities or Proceeds except for such duties as are expressly and
specifically set forth in this Agreement, and the duties and obligations of the
Custodian shall be determined solely by the express provisions of this
Agreement. No implied duties, obligations or responsibilities shall be read into
this Agreement against, or on the part of, the Custodian. 9.2 Instructions (a)
The Custodian shall be entitled to refrain from taking any action unless it has
such instruction (in the form of Proper Instructions) from the Company as it
reasonably deems necessary, and shall be entitled to require, upon notice to the
Company, that Proper Instructions to it be in writing. The Custodian shall have
no liability for any action (or forbearance from action) taken pursuant to the
Proper Instruction of the Company. (b) Whenever the Custodian is entitled or
required to receive or obtain any communications or information pursuant to or
as contemplated by this Agreement, it shall be entitled to receive the same in
writing, in form, content and medium reasonably acceptable to it and otherwise
in accordance with any applicable terms of this Agreement; and whenever any
report or other information is required to be produced or distributed by the
Custodian it shall be in form, content and medium reasonably acceptable to it
and the Company, and otherwise in accordance with any applicable terms of this
Agreement. 17

 

[g206742kmi019.gif]

 

 


9.3 General Standards of Care. Notwithstanding any terms herein contained to the
contrary, the acceptance by the Custodian of its appointment hereunder is
expressly subject to the following terms, which shall govern and apply to each
of the terms and provisions of this Agreement (whether or not so stated
therein): (a) The Custodian may rely on and shall be protected in acting or
refraining from acting upon any written notice, instruction, statement,
certificate, request, waiver, consent, opinion, report, receipt or other paper
or document furnished to it (including any of the foregoing provided to it by
telecopier or electronic means), not only as to its due execution and validity,
but also as to the truth and accuracy of any information therein contained,
which it in good faith believes to be genuine and signed or presented by the
proper person (which in the case of any instruction from or on behalf of the
Company shall be an Authorized Person); and the Custodian shall be entitled to
presume the genuineness and due authority of any signature appearing thereon.
The Custodian shall not be bound to make any independent investigation into the
facts or matters stated in any such notice, instruction, statement, certificate,
request, waiver, consent, opinion, report, receipt or other paper or document,
provided, however, that if the form thereof is specifically prescribed by the
terms of this Agreement, the Custodian shall examine the same to determine
whether it substantially conforms on its face to such requirements hereof. (b)
Neither the Custodian nor any of its directors, officers or employees shall be
liable to anyone for any error of judgment, or for any act done or step taken or
omitted to be taken by it (or any of its directors, officers of employees), or
for any mistake of fact or law, or for anything which it may do or refrain from
doing in connection herewith, unless such action constitutes gross negligence or
willful misconduct on its part and in breach of the terms of this Agreement. The
Custodian shall not be liable for any action taken by it in good faith and
reasonably believed by it to be within powers conferred upon it, or taken by it
pursuant to any direction or instruction by which it is governed hereunder, or
omitted to be taken by it by reason of the lack of direction or instruction
required hereby for such action. The Custodian shall not be under any obligation
at any time to ascertain whether the Company is in compliance with the 1940 Act,
the regulations thereunder, or the Company’s investment objectives and policies
then in effect. (c) In no event shall the Custodian be liable for any indirect,
special, punitive or consequential damages (including lost profits) whether or
not it has been advised of the likelihood of such damages. (d) The Custodian may
consult with, and obtain advice from, legal counsel selected in good faith with
respect to any question as to any of the provisions hereof or its duties
hereunder, or any matter relating hereto, and the written opinion or advice of
such counsel shall be full and complete authorization and protection in respect
of any action taken, suffered or omitted by the Custodian in good faith in 18

[g206742kmi020.gif]

 


accordance with the opinion and directions of such counsel; the reasonable cost
of such services shall be reimbursed pursuant to Section 8.2 above. (e) The
Custodian shall not be deemed to have notice of any fact, claim or demand with
respect hereto unless actually known by an officer working in its Corporate
Trust Services group and charged with responsibility for administering this
Agreement or unless (and then only to the extent received) in writing by the
Custodian at the applicable address(es) as set forth in Section 15 and
specifically referencing this Agreement. (f) No provision of this Agreement
shall require the Custodian to expend or risk its own funds, or to take any
action (or forbear from action) hereunder which might in its judgment involve
any expense or any financial or other liability unless it shall be furnished
with acceptable indemnification. Nothing herein shall obligate the Custodian to
commence, prosecute or defend legal proceedings in any instance, whether on
behalf of the Company or on its own behalf or otherwise, with respect to any
matter arising hereunder, or relating to this Agreement or the services
contemplated hereby. (g) The permissive right of the Custodian to take any
action hereunder shall not be construed as duty. (h) The Custodian may act or
exercise its duties or powers hereunder through agents (including for the
avoidance of doubt, sub-custodians) or attorneys, and the Custodian shall not be
liable or responsible for the actions or omissions of any such agent or attorney
appointed with reasonable due care. (i) All indemnifications contained in this
Agreement in favor of the Custodian shall survive the termination of this
Agreement or earlier resignation or removal of the Custodian. 9.4
Indemnification; Custodian’s Lien. (a) The Company shall and does hereby
indemnify and hold harmless each of the Custodian and its directors, officers,
agents or employees for and from any and all costs and expenses (including
reasonable attorney’s fees and expenses), and any and all losses, damages,
claims and liabilities, that may arise, be brought against or incurred by the
Custodian, whether direct, indirect or consequential, as a result of or arising
from or in any way relating to any claim, demand, suit, action or proceeding
(including any inquiry or investigation) by any person, including without
limitation the Company or any Subsidiary, and any advances or disbursements made
by the Custodian (including in respect of any Account overdraft, returned
deposit item, chargeback, provisional credit, settlement or assumed settlement,
reclaimed payment, claw-back or the like), as a result of, relating to, or
arising out of this Agreement, or enforcement of any provision herein or the
administration or performance of the Custodian’s duties hereunder, or the
relationship between the Company (including, for the avoidance of doubt, 19

[g206742kmi021.gif]

 


any Subsidiary) and the Custodian created hereby, other than such liabilities,
losses, damages, claims, costs and expenses as are directly caused by the
Custodian’s own action or inaction constituting gross negligence or willful
misconduct on its part. (b) The Custodian shall have and is hereby granted a
continuing lien upon and security interest in, and right of set-off against, the
Account, and any funds (and investments in which such funds may be invested)
held therein or credited thereto from time to time, whether now held or
hereafter required, and all proceeds thereof, to secure the payment of any
amounts that may be owing to the Custodian under or pursuant to the terms of
this Agreement, whether now existing or hereafter arising. 9.5 Force Majeure.
Without prejudice to the generality of the foregoing, the Custodian shall be
without liability to the Company for any damage or loss resulting from or caused
by events or circumstances beyond the Custodian’s reasonable control including
nationalization, expropriation, currency restrictions, the interruption,
disruption or suspension of the normal procedures and practices of any
securities market, power, mechanical, communications or other technological
failures or interruptions, computer viruses or the like, fires, floods,
earthquakes or other natural disasters, civil and military disturbance, acts of
war or terrorism, riots, revolution, acts of God, work stoppages, strikes,
national disasters of any kind, or other similar events or acts; errors by the
Company (including any Authorized Person) in its instructions to the Custodian;
or changes in applicable law, regulation or orders. 10. SECURITY CODES If the
Custodian issues to the Company, security codes, passwords or test keys in order
that it may verify that certain transmissions of information, including Proper
Instructions, have been originated by the Company, the Company shall take all
commercially reasonable steps to safeguard any security codes, passwords, test
keys or other security devices which the Custodian shall make available. 11. TAX
LAW 11.1 Domestic Tax Law. The Custodian shall have no responsibility or
liability for any obligations now or hereafter imposed on the Company or the
Custodian as custodian of the Securities or the Proceeds, by the tax law of the
United States or any state or political subdivision thereof. The Custodian shall
be kept indemnified by and be without liability to the Company for such
obligations including taxes, (but excluding any income taxes assessable in
respect of compensation paid to the Custodian pursuant to this Agreement)
withholding, certification and reporting requirements, claims for exemption or
refund, additions for late payment interest, penalties and other expenses
(including legal expenses) that may be assessed against the Company, or the
Custodian as custodian of the Securities or Proceeds. 20

[g206742kmi022.gif]

 


11.2 Foreign Tax Law. It shall be the responsibility of the Company to notify
the Custodian of the obligations imposed on the Company by the tax law of
foreign (e.g., non-U.S.) jurisdictions, including responsibility for withholding
and other taxes, assessments or other government charges, certifications and
government reporting. The sole responsibility of the Custodian with regard to
such tax law shall be to use reasonable efforts to cooperate with the Company
with respect to any claims for exemption or refund under the tax law of the
jurisdictions for which the Company has provided such information. 12. EFFECTIVE
PERIOD AND TERMINATION 12.1 Effective Date. This Agreement shall become
effective as of its due execution and delivery by each of the parties. This
Agreement shall continue in full force and effect until terminated as
hereinafter provided. This Agreement may be terminated by the Custodian or the
Company pursuant to Section 12.2. 12.2 Termination. This Agreement shall
terminate upon the earliest of (a) occurrence of the effective date of
termination specified in any written notice of termination given by either party
to the other not later than sixty (60) days prior to the effective date of
termination specified therein, (b) such other date of termination as may be
mutually agreed upon by the parties in writing. 12.3 Resignation. The Custodian
may at any time resign under this Agreement by giving not less than sixty (60)
days advance written notice thereof to the Company. 12.4 Successor. Prior to the
effective date of termination of this Agreement, or the effective date of the
resignation of the Custodian, as the case may be, the Company shall give Proper
Instruction to the Custodian designating a successor Custodian, if applicable.
12.5 Payment of Fees, etc. Upon termination of this Agreement or resignation of
the Custodian, the Company shall pay to the Custodian such compensation, and
shall likewise reimburse the Custodian for its costs, expenses and
disbursements, as may be due as of the date of such termination or resignation.
All indemnifications in favor of the Custodian under this Agreement shall
survive the termination of this Agreement or any resignation of the Custodian.
12.6 Final Report. In the event of any resignation of the Custodian, the
Custodian shall provide to the Company a complete final report or data file
transfer of any Confidential Information as of the date of such resignation. 13.
REPRESENTATIONS AND WARRANTIES 13.1 Representations of the Company. The Company
represents and warrants to the Custodian that: 21

[g206742kmi023.gif]

 


(a) it has the power and authority to enter into and perform its obligations
under this Agreement, and it has duly authorized, executed and delivered this
Agreement so as to constitute its valid and binding obligation; and (b) in
giving any instructions which purport to be “Proper Instructions” under this
Agreement, the Company will act in accordance with the provisions of its
certificate of incorporation and bylaws and any applicable laws and regulations.
13.2 Representations of the Custodian. The Custodian hereby represents and
warrants to the Company that: (a) it has the power and authority to enter into
and perform its obligations under this Agreement; (b) it has duly authorized,
executed and delivered this Agreement so as to constitute its valid and binding
obligations; and (c) that it maintains business continuity policies and
standards that include data file backup and recovery procedures that comply with
all applicable regulatory requirements. 14. PARTIES IN INTEREST; NO THIRD PARTY
BENEFIT This Agreement is not intended for, and shall not be construed to be
intended for, the benefit of any third parties and may not be relied upon or
enforced by any third parties (other than successors and permitted assigns
pursuant to Section 19). 15. NOTICES Any Proper Instructions shall be given to
the following address (or such other address as either party may designate by
written notice to the other party), and otherwise any notices, approvals and
other communications hereunder shall be sufficient if made in writing and given
to the parties at the following address (or such other address as either of them
may subsequently designate by notice to the other), given by (i) certified or
registered mail, postage prepaid, (ii) recognized courier or delivery service,
or (iii) confirmed telecopier or telex, with a duplicate sent on the same day by
first class mail, postage prepaid: (a) if to the Company or any Subsidiary, to
Flat Rock Capital Corp. 1350 6th Avenue 18th Floor Telephone: 212.596.3413
Attention: Richard Petrocelli Email: rich@flatrockcapital.com With a copy to: 22

[g206742kmi024.gif]

 


(b) if to the Custodian, to U.S. Bank National Association CDO Group/ Corporate
Trust Services 214 North Tryon Street Charlotte, NC 28202-1078 Telephone: (704)
335-4620 Attention: Crystal Crudup-Burt Email: crystal.crudupburt@usbank.com 16.
CHOICE OF LAW AND JURISDICTION This Agreement shall be construed, and the
provisions thereof interpreted under and in accordance with and governed by the
laws of the State of New York for all purposes (without regard to its choice of
law provisions); except to the extent such laws are inconsistent with federal
securities laws, including the 1940 Act, in which case such federal securities
laws shall govern. The Custodian and the Company each waive, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this agreement, any other
agreement or the transactions contemplated hereby. 17. ENTIRE AGREEMENT;
COUNTERPARTS 17.1 Complete Agreement. This Agreement constitutes the complete
and exclusive agreement of the parties with regard to the matters addressed
herein and supersedes and terminates as of the date hereof, all prior
agreements, agreements or understandings, oral or written between the parties to
this Agreement relating to such matters. 17.2 Counterparts. This Agreement may
be executed in any number of counterparts and all counterparts taken together
shall constitute one and the same instrument. 17.3 Facsimile Signatures. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or pdf shall constitute effective execution and delivery of this
Agreement as to the parties and may be used in lieu of the original Agreement
for all purposes. Signatures of the parties transmitted by facsimile shall be
deemed to be their original signatures for all purposes. 18. AMENDMENT; WAIVER
18.1 Amendment; This Agreement may not be amended except by an express written
instrument duly executed by each of the Company and the Custodian. 18.2 Waiver.
In no instance shall any delay or failure to act be deemed to be or effective as
a waiver of any right, power or term hereunder, unless and except to the 23

[g206742kmi025.gif]

 


extent such waiver is set forth in an expressly written instrument signed by the
party against whom it is to be charged. 19. SUCCESSOR AND ASSIGNS 19.1
Successors Bound. The covenants and agreements set forth herein shall be binding
upon and inure to the benefit of each of the parties and their respective
successors and permitted assigns. Neither party shall be permitted to assign
their rights under this Agreement without the written consent of the other
party; provided, however, that the foregoing shall not limit the ability of the
Custodian to delegate certain duties or services to or perform them through
agents or attorneys appointed with due care as expressly provided in this
Agreement. 19.2 Merger and Consolidation. Any corporation or association into
which the Custodian may be merged or converted or with which it may be
consolidated, or any corporation or association resulting from any merger,
conversion or consolidation to which the Custodian shall be a party, or any
corporation or association to which the Custodian transfers all or substantially
all of its corporate trust business, shall be the successor of the Custodian
hereunder, and shall succeed to all of the rights, powers and duties of the
Custodian hereunder, without the execution or filing of any paper or any further
act on the part of any of the parties hereto. 20. SEVERABILITY The terms of this
Agreement are hereby declared to be severable, such that if any term hereof is
determined to be invalid or unenforceable, such determination shall not affect
the remaining terms. 21. REQUEST FOR INSTRUCTIONS If, in performing its duties
under this Agreement, the Custodian is required to decide between alternative
courses of action, the Custodian may (but shall not be obliged to) request
written instructions from the Company as to the course of action desired by it.
If the Custodian does not receive such instructions within two (2) Business Days
after it has requested them, the Custodian may, but shall be under no duty to,
take or refrain from taking any such courses of action. The Custodian shall act
in accordance with instructions received from the Company in response to such
request after such two-Business Day period except to the extent it has already
taken, or committed itself to take, action inconsistent with such instructions.
22. OTHER BUSINESS Nothing herein shall prevent the Custodian or any of its
affiliates from engaging in other business, or from entering into any other
transaction or financial or other relationship with, or receiving fees from or
from rendering services of any kind to the Company or any other Person. Nothing
contained in this Agreement shall constitute the Company and/or the Custodian
(and/or any other Person) as members of any partnership, joint venture,
association, syndicate, 24

[g206742kmi026.gif]

 


unincorporated business or similar assignment as a result of or by virtue of the
engagement or relationship established by this Agreement. 23. REPRODUCTION OF
DOCUMENTS This Agreement and all schedules, exhibits, attachments and amendment
hereto may be reproduced by any photographic, photostatic, microfilm,
micro-card, miniature photographic or other similar process. The parties hereto
each agree that any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding, whether or not the
original is in existence and whether or not such reproduction was made by a
party in the regular course of business, and that any enlargement, facsimile or
further production shall likewise be admissible in evidence. 24. MISCELLANEOUS
The Company acknowledges receipt of the following notice: “ IMPORTANT
INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the government
fight the funding of terrorism and money laundering activities, Federal law
requires all financial institutions to obtain, verify and record information
that identifies each person who opens an account. For a non-individual person
such as a business entity, a charity, a trust or other legal entity the
Custodian will ask for documentation to verify its formation and existence as a
legal entity. The Custodian may also ask to see financial statements, licenses,
identification and authorization documents from individuals claiming authority
to represent the entity or other relevant documentation.” [PAGE INTENTIONALLY
ENDS HERE. SIGNATURES APPEAR ON NEXT PAGE] 25

[g206742kmi027.gif]

 


IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
and delivered by a duly authorized officer, intending the same to take effect as
of the date first written above. Witness: FLAT ROCK CAPITAL CORP. /s/ Robert K.
Grunewald By: /s/ Richard A. Petrocelli Name: Robert K. Grunewald Name: Richard
A. Petrocelli Title: CEO Title: CFO Witness: U.S. BANK NATIONAL ASSOCIATION By:
/s/ Crystal Crudup-Burt Name: Name: Crystal Crudup-Burt Title: Title: Vice
President 26

[g206742kmi028.gif]

 


SCHEDULE A (Trade Confirmation)

[g206742kmi029.gif]

 


SCHEDULE B Any of the following persons (each acting singly) shall be an
Authorized Person (as this list may subsequently be modified by the Company from
time to time by written notice to the Custodian): NAME: SPECIMEN SIGNATURE:
Robert K. Grunewald Richard A. Petrocelli

[g206742kmi030.gif]

 